Order filed March 5, 2020




                                      In The


        Eleventh Court of Appeals
                                    __________

                               No. 11-20-00070-CV
                                   __________

                IN RE TEAKWOOD OPERATING, LLC

                            Original Mandamus Proceeding


                                     ORDER
      Relator, Teakwood Operating, LLC, filed an original petition for writ of
mandamus in which it requested that we instruct the Honorable Jeffrey Todd
Robnett, Presiding Judge of the 441st District Court of Midland County, to vacate
an order entered on February 10, 2020, in Cause No. CV56162. In that order,
Judge Robnett granted Real Parties in Interest Guggenheim Partners Investment
Management, LLC; Guggenheim Corporate Funding, LLC; and Guggenheim Credit
Services, LLC’s motion to disqualify Leah Rudnicki and the Rudnicki Firm as
counsel for Relator. On March 3, 2020, we ordered that all trial proceedings,
including the hearings set for March 6, 2020, and the responses to discovery due on
March 18, 2020, are temporarily stayed pending further order of this court or final
disposition of this mandamus proceeding.
        Pursuant to both Relator’s and Real Parties in Interest’s request, we lift the
temporary stay for the sole purpose of allowing Judge Robnett to conduct a hearing
on March 6, 2020, on Real Parties in Interest’s Unopposed Motion to Seal Records
and to enter an order on that motion that complies with Rule 76a of the Texas Rules
of Civil Procedure.


                                                           PER CURIAM


March 5, 2020
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2